        


Exhibit 10.5


2015 Cash Incentive Plan
1.Purpose. The purposes of the 2015 Cash Incentive Plan are (a) to advance the
interest of the Company and its shareholders by providing a means to motivate
the employees of the Company and its Affiliates, upon whose judgment, initiative
and efforts the continued success, growth and development of the Company is
dependent; (b) to link the rewards of the employees of the Company and its
Affiliates to the achievement of specific performance objectives and goals when
so desired; (c) to assist the Company and its Affiliates in maintaining a
competitive total compensation program that serves to attract and retain the
most highly qualified individuals; and (d) to permit the grant and payment of
awards that are deductible to the Company pursuant to Section 162(m) of the
Internal Revenue Code when so desired.
2.    Definitions. When used in this Plan, unless the context otherwise
requires:
(a)    “Affiliate” shall mean (i) any Entity controlling, controlled by, or
under common control with the Company or any other Affiliate and (ii) any Entity
in which the Company owns at least five percent of the outstanding equity
interest of such Entity.
(b)    “Annual Incentive Award” shall mean an annual incentive award to be
earned (and therefore payable) in respect of a Participant’s performance over
one Plan Year, granted pursuant to Section 6.
(c)    “Award” shall mean a cash award which is granted or made under the Plan
including an Annual Incentive Award and a Long-Term Incentive Award.
(d)    “Board of Directors” shall mean the Board of Directors of the Company, as
constituted at any time.
(e)    “Committee” shall mean the Compensation Committee of the Board of
Directors, as described in Section 3.
(f)    “Company” shall mean MSG Spinco, Inc. (to be renamed The Madison Square
Garden Company), a Delaware corporation.
(g)    “Covered Employee” shall mean any employee of the Company or its
subsidiaries who, in the discretion of the Committee, is likely to be a “covered
employee” under Section 162(m) of the Internal Revenue Code for the year in
which an Award is payable and any employee of the Company or an Affiliate
designated by the Committee as such, in its discretion, for purposes of an
Award.
(h)    “Entity” shall mean any business, corporation, partnership, limited
liability company or other entity.
(i)    “GAAP” shall mean accounting principles generally accepted in the United
States of America.
(j)     “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended.





--------------------------------------------------------------------------------





(k)     “Long-Term Incentive Award” shall mean a long-term incentive award to be
earned over a period extending beyond one Plan Year, granted pursuant to
Section 5.
(l)    “Participant” shall mean an employee of the Company or an Affiliate who
is granted an Award by the Committee under the Plan.
(m)    “Performance Criteria” shall mean a goal or goals established by the
Committee and measured over a period or periods selected by the Committee, such
goal(s) to constitute a requirement that must be met in connection with the
vesting, exercise and/or payment of an Award under the Plan as specified by the
Committee. To the extent that an Award is intended to satisfy the requirements
for deductibility under Section 162(m) of the Internal Revenue Code, the payment
of the Award will be conditioned on the satisfaction of one or more of the
performance criteria listed below over a period or periods selected by the
Compensation Committee. The performance criteria may be determined by reference
to the performance of the Company, an Affiliate or a business unit, product,
team, venue, production, event or service thereof or any combination of the
foregoing. Such criteria may also be measured on a per customer, sponsor, basic
or diluted share basis or any combination of the foregoing and may reflect
absolute performance, incremental performance or comparative performance to
other companies (or their products or services) determined on a gross, net, GAAP
or non-GAAP basis, with respect to one or more of the following: (i) net or
operating income or other measures of profit; (ii) measures of revenue;
(iii) earnings before interest, taxes, depreciation and amortization (EBITDA);
(iv) cash flow, free cash flow, adjusted operating cash flow and similar
measures; (v) return on equity, investment, assets or capital; (vi) gross or
operating margins or savings; (vii) performance relative to budget, forecast or
market expectations; (viii) market share or penetration, customer acquisition or
retention, facilities utilization or attendance; (ix) sports team performance;
(x) operating metrics relating to sales, sponsorships or customer service or
satisfaction; (xi) capital spending management, facility maintenance,
construction or renovation or product or service deployments; (xii) achievement
of strategic business objectives such as acquisitions, dispositions or
investments; (xiii) a specified increase in the fair market value of the
Company’s common stock; (xiv) a specified increase in the private market value
of the Company; (xv) the price of the Company’s common stock; (xvi) earnings per
share; and/or (xvii) total shareholder return.
(n)    “Permitted Transferees” shall have the meaning set forth in Paragraph 9
hereof.
(o)    “Plan” shall mean the 2015 Cash Incentive Plan, as it may be amended from
time to time.
(p)    “Plan Year” shall mean the Company’s fiscal year.
3.    Administration.
(a)    The Plan shall be administered by the Committee, which shall consist of
at least two members of the Board of Directors who shall be appointed by, and
shall serve at the pleasure of, the Board of Directors. Except as otherwise
determined by the Board of Directors, the members of the Committee shall be
“outside directors” to the extent required by Section 162


-2-



--------------------------------------------------------------------------------





(m) of the Internal Revenue Code; provided, however, that the failure of the
Committee to be so comprised shall not cause any Award to be invalid. The
Committee may delegate any of its powers under the Plan to a subcommittee of the
Committee (which hereinafter shall also be referred to as the Committee). The
Committee may also delegate to any person who is not a member of the Committee
or to any administrative group within the Company, any of its powers,
responsibilities or duties. In delegating its authority, the Committee shall
consider the extent to which any delegation may cause Awards to fail to be
deductible under Section 162(m) of the Internal Revenue Code.
(b)    The Committee shall have full authority, subject to the terms of the Plan
(including Section 10), to (a) exercise all of the powers granted to it under
the Plan, (b) construe, interpret and implement the Plan, grant terms and grant
notices, and all Awards and Award certificates, (c) prescribe, amend and rescind
rules and regulations relating to the Plan, including rules governing its own
operations, (d) make all determinations necessary or advisable in administering
the Plan, (e) correct any defect, supply any omission and reconcile any
inconsistency in the Plan, (f) amend the Plan, (g) grant Awards and determine
who shall receive Awards and the terms and conditions of such Awards, including,
but not limited to, conditioning the payout or other term or condition of an
Award on the achievement of Performance Criteria, if so desired, (h) amend any
outstanding Award in any respect including, without limitation, to
(1) accelerate the time or times at which an Award is paid or (2) waive or amend
any goals, restrictions, conditions or Performance Criteria (subject to the
requirements of Section 162(m) of the Internal Revenue Code, if applicable to
the Award) applicable to such Award, or impose new goals or restrictions and
(i) determine at any time whether, to what extent and under what circumstances
and method or methods (1) Awards may be paid, canceled, forfeited or suspended
or (2) amounts payable with respect to an Award may be deferred either
automatically or at the election of the participant or of the Committee. The
enumeration of the foregoing powers is not intended and should not be construed
to limit in any way the authority of the Committee under the Plan which is
intended, to the fullest extent permitted by law, to be plenary. The Plan, and
all such rules, regulations, determinations and interpretations, shall be
binding and conclusive upon the Company, its stockholders and all Participants,
and upon their respective legal representatives, heirs, beneficiaries,
successors and assigns and upon all other persons claiming under or through any
of them.
(c)    No member of the Board of Directors or the Committee or any employee of
the Company or any of its Affiliates (each such person an “Affected Person”)
shall have any liability to any person (including, without limitation, any
Participant) for any action taken or omitted to be taken or any determination
made in good faith with respect to the Plan or any Award. Each Affected Person
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability or expense (including attorneys’ fees) that may be imposed upon
or incurred by such Affected Person in connection with or resulting from any
action, suit or proceeding to which such Affected Person may be a party or in
which such Affected Person may be involved by reason of any action taken or
omitted to be taken under the Plan and against and from any and all amounts paid
by such Affected Person, with the Company’s approval, in settlement thereof, or
paid by such Affected Person in satisfaction of any judgment in any such action,
suit or proceeding against such Affected Person; provided that, the Company
shall have the right, at its own expense, to assume and defend any such action,
suit or proceeding and, once


-3-



--------------------------------------------------------------------------------





the Company gives notice of its intent to assume the defense, the Company shall
have sole control over such defense with counsel of the Company’s choice. The
foregoing right of indemnification shall not be available to an Affected Person
to the extent that a court of competent jurisdiction in a final judgment or
other final adjudication, in either case, not subject to further appeal,
determines that the acts or omissions of such Affected Person giving rise to the
indemnification claim resulted from such Affected Person’s bad faith, fraud or
willful criminal act or omission. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which Affected
Persons may be entitled under the Company’s Certificate of Incorporation or
by-laws, as a matter of law, by agreement or otherwise, or any other power that
the Company may have to indemnify such persons or hold them harmless.
4.    Participants. All employees of the Company or an Affiliate shall be
eligible to receive Awards under the Plan. Nothing herein contained shall be
construed to prevent the making of one or more Awards at the same or different
times to the same employee.
5.    Long-Term Incentive Awards.
(a)    Terms and Conditions. The amount, form, terms and conditions of each
Long-Term Incentive Award shall be determined by the Committee in its sole
discretion and may be set forth in an Award certificate. Such terms and
conditions may include, without limitation, the date or dates and the conditions
or circumstances upon which such Award shall be paid to the Participant,
forfeited or otherwise modified. The Committee may, in its sole discretion,
establish one or more conditions to the entitlement of a Long-Term Incentive
Award including, without limitation, conditions the satisfaction of which are
measured by the achievement of Performance Criteria.
(b)    Duration of Awards. The duration of any Long-Term Incentive Award granted
under this Plan shall be for a period fixed by the Committee but shall in no
event be more than ten years.
(c)    Dollar Limitation. At the time a Long-Term Incentive Award is granted,
the Committee shall determine whether it is intended to satisfy the requirements
of Section 162(m) of the Internal Revenue Code. In no event shall any Covered
Employee be granted, in any one Plan Year, Long-Term Incentive Awards intended
to satisfy such requirements that provide for the maximum payment of an
aggregate amount exceeding $10 million.
(d)    Committee Certification. If the Company establishes conditions to the
entitlement of a Long-Term Incentive Award relating to the achievement of
Performance Criteria pursuant to Section 5(a), the Committee shall determine (in
a writing consistent with the requirements of Section 162(m) of the Internal
Revenue Code with respect to any Covered Employee) whether the Performance
Criteria have been met with respect to any affected Participant and, if they
have, so certify and ascertain the amount of the applicable Long-Term Incentive
Award. No such Long-Term Incentive Award will be paid until such certification
is made by the Committee.


-4-



--------------------------------------------------------------------------------





(e)    Payment of Long-Term Incentive Awards. Long-Term Incentive Awards shall
be payable as soon as practicable following the certification by the Committee
described in Section 5(d). All or any part of any outstanding Long-Term
Incentive Awards granted to any Participant shall be payable upon the occurrence
of such special circumstances or events as determined in the sole discretion of
the Committee.
6.    Annual Incentive Awards.
(a)    Terms and Conditions. The amount, form, terms and conditions of each
Annual Incentive Award shall be determined by the Committee in its sole
discretion and may be set forth in an Award certificate. Such terms and
conditions may include, without limitation, the date or dates and the conditions
upon which such Award shall be paid to the Participant or forfeited. The
Committee may, in its sole discretion, establish one or more conditions to the
entitlement of an Annual Incentive Award including, without limitation,
conditions the satisfaction of which are measured by the achievement of
Performance Criteria.
(b)    Dollar Limitation. At the time an Annual Incentive Award is granted, the
Committee shall determine whether it is intended to satisfy the requirements of
Section 162(m) of the Internal Revenue Code. In no event shall any Covered
Employee be granted, in respect of performance in any one Plan Year, Annual
Incentive Awards intended to satisfy such requirements in a maximum amount
exceeding in the aggregate $10 million.
(c)    Committee Certification. If the Company establishes conditions to the
entitlement of an Annual Incentive Award relating to the achievement of
Performance Criteria pursuant to Section 6(a), the Committee shall determine (in
a writing consistent with the requirements of Section 162(m) of the Internal
Revenue Code with respect to any Covered Employee) whether the Performance
Criteria have been met with respect to any affected Participant and, if they
have, so certify and ascertain the amount of the applicable Annual Incentive
Award. No Annual Incentive Award will be paid until such certification is made
by the Committee.
(d)    Payment of Annual Incentive Awards. Annual Incentive Awards shall be
payable as soon as practicable following the certification by the Committee
described in Section 6(c). All or any part of any outstanding Annual Incentive
Awards granted to any Participant shall be payable upon the occurrence of such
special circumstances or events as determined in the sole discretion of the
Committee.
7.    No Right to Continued Employment. Nothing in the Plan or in any Award
certificate shall confer upon any Participant the right to continued employment
by the Company or any Affiliate or affect any right which the Company or any
Affiliate may have to terminate such employment.
8.    Withholding. If the Company or an Affiliate shall be required to withhold
any amounts by reason of federal, state or local tax laws, rules or regulations
in respect of the payment of an Award to the Participant, the Company or an
Affiliate shall be entitled to deduct or withhold such amounts from any cash
payments made to the Participant. In any event, the Participant shall make
available to the Company or Affiliate, promptly when requested by the


-5-



--------------------------------------------------------------------------------





Company or such Affiliate, sufficient funds to meet the requirements of such
withholding and the Company or Affiliate shall be entitled to take and authorize
such steps as it may deem advisable in order to have such funds made available
to the Company or Affiliate out of any funds or property due to the Participant.
9.    Non-Transferability of Awards. Unless the Committee shall permit (on such
terms and conditions as it shall establish) an Award to be transferred to a
member of the Participant’s immediate family or to a trust or similar vehicle
for the benefit of members of the Participant’s immediate family (collectively,
the “Permitted Transferees”), no Award shall be assignable or transferable by a
Participant except by will or by the laws of descent and distribution, and
except to the extent required by law, no right or interest of any Participant
shall be subject to any lien, obligation or liability of the Participant.
10.    Administration and Amendment of the Plan. The Board of Directors or the
Committee may discontinue the Plan at any time and from time to time may amend
or revise the terms of the Plan, as permitted by applicable law, except that it
may not amend or revise, in any manner unfavorable to a recipient (other than if
immaterial), any Long-Term Incentive Award, without the consent of the recipient
of that Long-Term Incentive Award.
11.    Right of Offset. The Company shall have the right to offset against its
obligation to deliver amounts under any Award that does not constitute
“non-qualified deferred compensation” pursuant to Section 409A of the Internal
Revenue Code any outstanding amounts of whatever nature that the Participant
then owes to the Company or any of its Affiliates.
12.    Effective Date. The Plan shall become effective upon the Distribution,
subject to its approval by the stockholders of the Company prior to the
Distribution.
13.    Severability. If any of the provisions of this Plan is finally held to be
invalid, illegal or unenforceable (whether in whole or in part), such provision
shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions shall
not be affected thereby; provided, that, if any of such provisions is finally
held to be invalid, illegal, or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such provision shall be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.
14.    Plan Headings. The headings in this Plan are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
15.    Non-Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and may be made by it selectively among persons who receive, or
are eligible to receive, Awards (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, amendments and adjustments, and to enter into non-uniform and
selective Award certificates, as to the persons who receive Awards under the
Plan, and the terms and provisions of Awards under the Plan.


-6-



--------------------------------------------------------------------------------





16.    Governing Law. All rights and obligations under the Plan shall be
construed and interpreted in accordance with the laws of the State of New York,
without giving effect to principles of conflict of laws.
17.    Successors and Assigns. The terms of this Plan shall be binding upon and
inure to the benefit of the Company and its successors and assigns.
18.    Final Issuance Date. No Awards shall be made under this Plan after five
years from the distribution by The Madison Square Garden Company (to be renamed
MSG Networks Inc.) to holders of its common stock of all of the outstanding
Shares (such distribution, the “Distribution”).




-7-

